  Case 1:19-cv-03209-RJD-ST Document 28 Filed 11/11/20 Page 1 of 1 PageID #: 170




DAVID A. FORKNER
    (202) 434-5316
  dforkner@wc.com




                                             November 11, 2020
   VIA ECF

   Honorable Raymond J. Dearie, U.S.D.J.
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, NY 11201

              Re:    Request to Set Motion to Dismiss Briefing Schedule in Garadi et al v. Mars
                     Wrigley Confectionery US, LLC, No. 1:19-cv-03209-RJD-ST

     Dear Judge Dearie:

           On January 14, 2020 the Court held a pre-motion conference for Defendant Mars Wrigley
   Confectionery US, LLC’s (“Mars”) motion to dismiss. ECF No. 23. At that time the parties
   were engaged in settlement discussions, and so no briefing schedule on the motion to dismiss
   was set. The Court asked Mars’s counsel to advise, however, if Mars wished to move forward
   with motion practice, at which time the Court would schedule oral argument. Mars now wishes
   to do so, and the parties have agreed on the below briefing schedule:

         -    Motion to Dismiss briefing to be filed by Mars by Thursday, November 12, 2020.

         -    Opposition briefing to be filed by Plaintiffs by Friday, December 11, 2020.

         -    Reply briefing to be filed by Mars by Monday, December 21, 2020.

                                                           Respectfully submitted,

     WILLIAMS & CONNOLLY LLP                            SHEEHAN & ASSOCIATES, P.C.

     By: /s/ David A. Forkner_____                      By: /s/ Spencer Sheehan
         David. A. Forkner                                  Spencer Sheehan
         725 12th Street NW                                 505 Northern Boulevard, Suite 311
         Washington, DC 20005                               Great Neck, New York 11021
         Tel: (202) 434-5000                                Tel: (516) 303-0552

             Attorney for Mars                               Attorney for Plaintiffs
